 



Exhibit 10.5



LOAN TERMS TABLE
 
   
Note Date: August 25, 2005
    Borrower: AFL05 DUNCAN SC LLC, a Delaware limited liability company, and
LITTLE ARCH CHARLOTTE NC LLC, a Delaware limited liability company (individually
and collectively as the context may require, the “Borrower”)
Original Principal Amount: $21,757,000.00
  Loan No.: 59256
Note Rate: 5.331%
  LJM Servicing No.: 213059
I/O Monthly Payment Amount: As defined in Article 1(a)
  BOA Servicing No.: 993207537
Principal and Interest Monthly Payment Amount: $121,236.82
   
Borrower’s TIN: 91-2198700
   
Amortization Commencement Date: October 1, 2007
  Maturity Date: September 1, 2015 Lockout Period: Beginning on the date of this
Note and ending on June 1, 2015
MERS MIN: N/A
   

PROMISSORY NOTE
      FOR VALUE RECEIVED Borrower, having its principal place of business at
1521 Westbranch Drive, Suite 200, McLean, VA 22102, hereby unconditionally
promises to pay to the order of BANK OF AMERICA, N.A., a national banking
association, having an address at c/o LJ Melody and Company, GEMSA Loan
Services, LP, 1500 City West Blvd., Suite 200, Houston, TX 77042 (“Lender”), the
Original Principal Amount, in lawful money of the United States of America with
interest thereon to be computed from the date of this Note at the Note Rate, and
to be paid in accordance with the terms set forth below. The Loan Terms Table
set forth above is a part of this Note and all terms used in this Note which are
defined in the Loan Terms Table shall have the meaning set forth therein. All
capitalized terms not defined herein shall have the respective meanings set
forth in that certain Loan Agreement dated the date hereof between Lender and
Borrower (the “Loan Agreement”).
Article 1 — Payment Terms; Manner Of Payment
      (a) Borrower hereby agrees to pay sums due under this Note as follows: an
initial payment is due on the Closing Date for interest from the Closing Date
through and including the last day of the calendar month in which the Closing
Date occurs; and thereafter, except as may be adjusted in accordance with the
last sentence of Section 1(b), consecutive monthly installments of (i) interest
only in an amount calculated in accordance with Article 2 below (such amount,
the “I/O Monthly Payment Amount”; the I/O Monthly Payment Amount and Principal
and Interest Monthly Payment Amount being collectively referred to hereinafter
as the

 



--------------------------------------------------------------------------------



 



“Monthly Payment Amount”) shall be payable pursuant to the terms hereof on the
first (1st) day of each month beginning October, 2005 (each such date through
and including the Maturity Date, a “Scheduled Payment Date”) through and
including the Scheduled Payment Date occurring immediately prior to the
Amortization Commencement Date; and (ii) principal and interest in an amount
equal to the Principal and Interest Monthly Payment Amount shall be payable
pursuant to the terms hereof on each Scheduled Payment Date beginning on the
Amortization Commencement Date until the entire indebtedness evidenced hereby is
fully paid, except that any remaining indebtedness, if not sooner paid, shall be
due and payable on the Maturity Date.
      (b) The Principal and Interest Monthly Payment Amount is computed on the
basis of an amortization schedule for a loan having (i) a principal amount equal
to the Original Principal Amount of this Note, (ii) an amortization period of
thirty (30) years, and (iii) an annual interest rate equal to the Note Rate,
computed on the basis of a three hundred sixty (360) day year consisting of
twelve (12) months of thirty (30) days each. Borrower expressly understands and
agrees that such computation of interest based on a three hundred sixty
(360) day year consisting of twelve (12) months of thirty (30) days each is
solely for the purpose of determining the Principal and Interest Monthly Payment
Amount, and, notwithstanding such computation, interest shall accrue on the
outstanding principal amount of the Loan as provided in Article 2 below.
Borrower understands and acknowledges that such interest accrual requirement
results in more interest accruing on the Loan than if either a thirty (30) day
month and a three hundred sixty (360) day year or the actual number of days and
a three hundred sixty-five (365) day year were used to compute the accrual of
interest on the Loan. Borrower recognizes that such interest accrual requirement
will not fully amortize the Loan within the amortization period set forth above.
Following any partial prepayment occurring solely as a result of the application
of Insurance Proceeds or Awards pursuant to the terms of this Note and the other
Loan Documents, Lender may, in its sole and absolute discretion, adjust the
Monthly Payment Amount to give effect to any such partial prepayment, provided,
however, that in no event will any such adjustment result in any such
installment becoming due and payable on any date after the Maturity Date.
      (c) Each payment by Borrower hereunder shall be made to GEMSA Loan
Services, LP, P. O. Box 650220, Dallas, TX 75265-0220 and for overnight
payments, BankOne Corporation Regional Lockbox, TX1-00006, 14800 Frye Road, Ft.
Worth, TX 76155, Attn: Lockbox # 650220, or at such other place as Lender may
designate from time to time in writing. Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the first Business Day preceding such scheduled due date. All payments
made by Borrower hereunder or under the other Loan Documents shall be made
irrespective of, and without any deduction for, any setoff, defense or
counterclaims.
      (d) Prior to the occurrence of an Event of Default, all monthly payments
made as scheduled on this Note shall be applied first to the payment of interest
computed at the Note Rate, and the balance toward the reduction of the principal
amount of this Note. All voluntary and involuntary prepayments on this Note
shall be applied, to the extent thereof, to accrued but unpaid interest on the
amount prepaid, to the remaining Principal Amount, and any other sums due and
unpaid to the Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion, including, but not limited
to, application to principal

2



--------------------------------------------------------------------------------



 



installments in inverse order of maturity. Following the occurrence of an Event
of Default, any payment made on this Note shall be applied to accrued but unpaid
interest, late charges, accrued fees, the unpaid principal amount of this Note,
and any other sums due and unpaid to Lender in connection with the Loan, in such
manner and order as Lender may elect in its sole and absolute discretion.
      (e) Remittances in payment of any part of the indebtedness other than in
the required amount in immediately available U.S. funds shall not, regardless of
any receipt or credit issued therefor, constitute payment until the required
amount is actually received by the holder hereof in immediately available U.S.
funds and shall be made and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practices of the
collecting bank or banks.
Article 2 — Interest
      The Loan shall bear interest at a fixed rate per annum equal to the Note
Rate. Interest shall be computed based on the daily rate produced assuming a
three hundred sixty (360) day year, multiplied by the actual number of days
elapsed. Except as otherwise set forth herein or in the other Loan Documents,
interest shall be paid in arrears.
Article 3 — Default And Acceleration
      The Debt shall without notice become immediately due and payable at the
option of Lender if any payment required in this Note is not paid prior to the
fifth day following the date when due or if not paid on the Maturity Date or on
the happening of any other Event of Default.
Article 4 — Payments After Default
      Upon the occurrence and during the continuance of an Event of Default,
interest on the outstanding principal balance of the Loan and, to the extent
permitted by law, overdue interest and other amounts due in respect of the Loan
shall accrue at a rate per annum equal to the lesser of (a) the maximum rate
permitted by applicable law, or (b) four percent (4%) above the Note Rate (such
rate, the “Default Rate”). Interest at the Default Rate shall be computed from
the occurrence of the Event of Default until the earlier of (i) the actual
receipt and collection of the Debt (or that portion thereof that is then due)
and (ii) the cure of such Event of Default. To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Debt, shall
itself accrue interest at the same rate as the Loan and shall be secured by the
Mortgage. This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under this Note, the Loan Agreement and the other Loan Documents to accelerate
and to continue to demand payment of the Debt upon the happening of and during
the continuance any Event of Default, despite any payment by Borrower to Lender.

3



--------------------------------------------------------------------------------



 



Article 5 — Prepayment; Defeasance
      Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.
      (a) Lockout Period. Borrower shall have no right to make, and Lender shall
have no obligation to accept, any voluntary prepayment, whether in whole or in
part, of the Loan, or any other amount under this Note or the other Loan
Documents, at any time during the Lockout Period. Notwithstanding the foregoing,
if either (i) Lender, in its sole and absolute discretion, accepts a full or
partial voluntary prepayment during the Lockout Period or (ii) there is an
involuntary prepayment during the Lockout Period, then, in either case, Borrower
shall, in addition to any portion of the Loan prepaid (together with all
interest accrued and unpaid thereon), pay to Lender a prepayment premium in an
amount calculated in accordance with Section 5(c) below .
      (b) Defeasance.
      (i) Notwithstanding any provisions of this Article 5 to the contrary,
including, without limitation, subsection (a) of this Article 5, at any time
other than during a REMIC Prohibition Period (defined below), Borrower may cause
the release of any one or more Individual Property (as defined in the Loan
Agreement), in each case together with all improvements thereon and other
property appurtenant thereto which is collateral for the Loan evidenced hereby,
from the lien of the Mortgage and the other Loan Documents (each such Individual
Property being released hereinafter referred to individually as a “Defeased
Property” and collectively as the “Defeased Properties,” and each Individual
Property remaining subject to the Lien of the Mortgage hereinafter referred to
individually as a “Remaining Property” and collectively as the “Remaining
Properties”) upon the satisfaction of the following conditions (a “Defeasance
Event”):
      (A) no Default shall exist under any of the Loan Documents;
      (B) not less than sixty (60) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying (i) a date on which the
Defeasance Collateral (as hereinafter defined) is to be delivered (the “Release
Date”), such date being on a Scheduled Payment Date; provided, however, that
Borrower shall have the right (1) to cancel such notice by providing Lender with
notice of cancellation ten (10) days prior to the scheduled Release Date, or
(2) to extend the scheduled Release Date until the next Scheduled Payment Date;
provided that in each case, Borrower shall pay all of Lender’s costs and
expenses incurred as a result of such cancellation or extension; (ii) the
principal amount of the Loan subject to a Defeasance Event, and (iii) the
Individual Property to be released from the Lien of the Mortgage;
      (C) all accrued and unpaid interest and all other sums due under this Note
and under the other Loan Documents up to the Release Date, including,

4



--------------------------------------------------------------------------------



 



without limitation, all fees, costs and expenses incurred by Lender and its
agents in connection with such release (including, without limitation, legal
fees and expenses for the review and preparation of the Defeasance Security
Agreement (as hereinafter defined) and of the other materials described in
Section 5(b)(i)(E) below and any related documentation, and any servicing fees,
Rating Agency fees or other costs related to such release), shall be paid in
full on or prior to the Release Date;
      (D) In the event less than the entire amount of the Loan is the subject of
a Defeasance Event, Lender, at Borrower’s expense, shall prepare all necessary
documents to amend and restate the Note and sever the indebtedness evidenced by
the Note into two substitute notes, one note having a principal balance equal to
the greater of (i) 115% of the then outstanding balance of the Loan allocated to
the applicable Individual Property to be released as determined by Lender in its
sole and absolute discretion and (ii) an amount such that the Remaining
Properties comply with the conditions set forth in Section 5(b)(i)(F)(2) and
(3) below (the “Defeased Note”), and the other having a principal balance equal
to the excess of (x) the original principal amount of the Loan over (y) the
principal balance of the Defeased Note (the “Undefeased Note”). Without limiting
the foregoing, the current allocated amounts are $7,125,000.00 with respect to
the Little Arch Property and $14,632,000.00 with respect to the AFL Property.
Lender may in its sole and absolute discretion require Borrower to furnish (at
Borrower’s expense) then current appraisals of the Individual Property to be
released and the Remaining Property (each in form and substance satisfactory to
Lender in its sole discretion) in connection with and as a condition to
determining the outstanding balance of the Loan allocated to the Individual
Property to be released. The Defeased Note and the Undefeased Note shall have
identical terms as this Note, except for the principal balance. The Defeased
Note and the Undefeased Note shall be cross defaulted and cross collateralized.
A Defeased Note cannot be the subject of any further defeasance;
      (E) Borrower shall deliver to Lender on or prior to the Release Date:
      (1) a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Defeasance Collateral, as defined herein (the “Defeasance
Security Agreement”), which shall provide, among other things, that any excess
amounts received by Lender from the Defeasance Collateral over the amounts
payable by Borrower on a given Scheduled Payment Date, which excess amounts are
not required to cover all or any portion of amounts payable on a future
Scheduled Payment Date, shall be refunded to Borrower promptly after each such
Scheduled Payment Date;
      (2) Direct non-callable obligations of the United States of America or, to
the extent acceptable to the applicable Rating Agencies, other obligations which
are “government securities” within the meaning

5



--------------------------------------------------------------------------------



 



of Section 2(a)(16) of the Investment Company Act of 1940 that provide for
payments prior and as close as possible to (but in no event later than) all
successive Scheduled Payment Dates occurring after the Release Date, with each
such payment being equal to or greater than the amount of the corresponding
Monthly Payment Amount required to be paid under this Note or the Defeased Note,
as applicable (including all amounts due on the Maturity Date), for the balance
of the term hereof (the “Defeasance Collateral”), each of which shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance which would be satisfactory to a
prudent lender (including, without limitation, such certificates, documents and
instruments as may be required by the depository institution holding such
securities or the issuer thereof, as the case may be, to effectuate book-entry
transfers and pledges through the book-entry facilities of such institution) in
order to perfect upon the delivery of the Defeasance Security Agreement the
first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing granting of such security
interests;
      (3) a certificate of Borrower certifying that all of the requirements set
forth in this Section 5(b)(i) have been satisfied;
      (4) one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be satisfactory to a prudent lender stating,
among other things, that (a) Lender has a perfected first priority security
interest in the Defeasance Collateral and that the Defeasance Security Agreement
is enforceable against Borrower in accordance with its terms, (b) in the event
of a bankruptcy proceeding or similar occurrence with respect to Borrower, none
of the Defeasance Collateral nor any proceeds thereof will be property of
Borrower’s estate under Section 541 of the U.S. Bankruptcy Code or any similar
statute and the grant of security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the U.S. Bankruptcy Code
or applicable state law, (c) the release of the lien of the Mortgage and the
pledge of Defeasance Collateral will not directly or indirectly result in or
cause any “real estate mortgage investment conduit” within the meaning of
Section 860D of the Internal Revenue Code that holds this Note (a “REMIC Trust”)
to fail to maintain its status as a REMIC Trust and (d) the defeasance will not
cause any REMIC Trust to be an “investment company” under the Investment Company
Act of 1940;
      (5) a certificate in form and scope which would be satisfactory to a
prudent lender from an independent certified public accountant acceptable to
Lender certifying that the Defeasance Collateral will generate amounts
sufficient to make all payments of principal and interest due under this Note or
the Defeased Note, as applicable (including the

6



--------------------------------------------------------------------------------



 



scheduled outstanding principal balance of this Note or the Defeased Note, as
applicable, due on the Maturity Date);
      (6) such other certificates, documents and instruments as a prudent lender
would require;
      (7) in the event only a portion of this Note is the subject of a
Defeasance Event, evidence satisfactory to a prudent lender that the Undefeased
Note will continue to be secured by the Mortgage covering the Remaining
Properties; and
      (8) in the event the Loan is held by a REMIC Trust, Lender has received
written confirmation from any Rating Agency rating any Securities that
substitution of the Defeasance Collateral will not result in a downgrade,
withdrawal, or qualification of the ratings then assigned to any of the
Securities.
      (F) In addition, in the event only a portion of the Loan is the subject of
a Defeasance Event, the following conditions shall be satisfied:
      (1) Borrower shall submit to Lender, not less than thirty (30) days prior
to the Release Date, a release of Lien (and related Loan Documents) for the
subject Individual Property for execution by Lender. Such release shall be in
recordable form appropriate in the State in which the Individual Property is
located and shall contain standard provisions, if any, protecting the rights of
the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with a certificate of Borrower certifying
that (i) such documentation is in compliance with all applicable Legal
Requirements, and (ii) the release will not impair or otherwise adversely affect
the Liens, security interests and other rights of Lender under the Loan
Documents not being released (or as to the parties to the Loan Documents and the
Properties subject to the Loan Documents not being released);
      (2) Lender shall have determined that the Debt Service Coverage Ratio with
respect to the Remaining Properties after giving effect to the subject release
(assuming a loan amount equal to the principal balance of the Undefeased Note
immediately following the subject release) shall be at least equal to the
greater of (i) 1.30x and (ii) the Debt Service Coverage Ratio calculated
immediately prior to the subject release with respect to the Remaining
Properties (inclusive of the Individual Property to be released and assuming a
loan amount equal to the principal balance of the Undefeased Note immediately
prior to the subject release) for the twelve (12) full calendar months
immediately preceding the release of the Individual Property;

7



--------------------------------------------------------------------------------



 



      (3) Lender shall have determined that the loan to value ratio with respect
to the Remaining Properties after giving effect to the subject release (assuming
a loan amount equal to the principal balance of the Undefeased Note immediately
following the subject release) shall not be greater than the lesser of (i) 70%
and (ii) the loan to value ratio calculated immediately prior to the subject
release with respect to the Remaining Properties (inclusive of the Individual
Property to be released and assuming a loan amount equal to the principal
balance of the Undefeased Note immediately prior to the subject release);
      (4) Lender shall have received evidence that the Individual Property to be
released shall be conveyed to a Person other than Borrower, Borrower Principal,
or any Affiliate of either of the foregoing;
      (5) Lender shall have received, at Borrower’s sole cost and expense, one
or more endorsements to the Title Insurance Policy insuring that, after giving
effect to the subject release, the Liens of the Mortgage insured thereunder
continue to be first priority Liens on the Remaining Property, subject only to
Permitted Encumbrances.
      (G) Lender shall have received payment of all Lender’s costs and expenses,
including due diligence review costs and reasonable counsel fees and
disbursements incurred in connection with the subject release and the review and
approval of the documents and information required to be delivered in connection
therewith.
      (ii) Upon compliance with the requirements of Section 5(b)(i), the
Property or the applicable Individual Property shall be released from the lien
of the Mortgage and the other Loan Documents, and the Defeasance Collateral
shall constitute collateral which shall secure this Note and all other
obligations under the Loan Documents, in the case the entire principal amount of
the Loan is the subject of a Defeasance Event, or the Defeased Property shall be
released from the Lien of the Mortgage covering such Individual Property and the
other Loan Documents, and the Defeasance Collateral shall constitute collateral
which shall secure the Defeased Note, in the event less than the entire amount
of the Loan is the subject of a Defeasance Event. Lender will, at Borrower’s
expense, execute and deliver any agreements reasonably requested by Borrower to
release the lien of the Mortgage and the other Loan Documents from the Property
or the applicable Defeased Property.
      (iii) Upon the release of the Property in accordance with this
Section 5(b), Borrower shall (at Lender’s sole and absolute discretion) assign
all its obligations and rights under this Note or the Defeased Note, as
applicable, together with the pledged Defeasance Collateral, to a successor
entity designated and approved by Lender in its sole and absolute discretion
(“Successor Borrower”). Successor Borrower shall execute an assignment and
assumption agreement in form and substance which would be satisfactory to a
prudent lender pursuant to which it shall assume Borrower’s obligations under
this Note or the Defeased Note, as applicable, and the Defeasance Security
Agreement. As

8



--------------------------------------------------------------------------------



 



conditions to such assignment and assumption, Borrower shall (A) deliver to
Lender one or more opinions of counsel in form and substance and delivered by
counsel which would be satisfactory to a prudent lender stating, among other
things, that such assignment and assumption agreement is enforceable against
Borrower and the Successor Borrower in accordance with its terms and that this
Note or the Defeased Note, as applicable, the Defeasance Security Agreement and
the other Loan Documents, as so assigned and assumed, are enforceable against
the Successor Borrower, and in the event only a portion of this Note is subject
to a Defeasance Event, the Undefeased Note remains enforceable against Borrower,
each in accordance with their respective terms, and opining to such other
matters relating to Successor Borrower and its organizational structure as
Lender may require, and (B) pay all fees, costs and expenses incurred by Lender
or its agents in connection with such assignment and assumption (including,
without limitation, legal fees and expenses and for the review of the proposed
transferee and the preparation of the assignment and assumption agreement and
related certificates, documents and instruments and any fees payable to any
Rating Agencies and their counsel in connection with the issuance of the
confirmation referred to above). Upon such assignment and assumption, Borrower
shall be relieved of its obligations hereunder, under this Note or the Defeased
Note, as applicable, under the other Loan Documents and under the Defeasance
Security Agreement, except as expressly set forth in the assignment and
assumption agreement.
      (iv) For purposes of this Article 5, “REMIC Prohibition Period” means the
two-year period commencing with the “startup day” within the meaning of
Section 860G(a)(9) of the Internal Revenue Code of any REMIC Trust that holds
this Note. In no event shall Lender have any obligation to notify Borrower that
a REMIC Prohibition Period is in effect with respect to the Loan, except that
Lender shall notify Borrower if any REMIC Prohibition Period is in effect with
respect to the Loan after receiving any notice described in Section 5(b)(i)(B);
provided, however, that the failure of Lender to so notify Borrower shall not
impose any liability upon Lender or grant Borrower any right to defease the Loan
during any such REMIC Prohibition Period.
      (v) Notwithstanding Article 5(b)(i), the Borrower may cause the release of
the Property from the lien of the Mortgage and the other Loan Documents and
defease the Loan in accordance with the other provisions of this Article 5(b)
anytime after September 1, 2008 even if a REMIC Prohibition Period then exists;
provided, however, Borrower may not cause such release and defeasance during a
REMIC Prohibition Period if at any time prior to September 1, 2006 Lender
determines, in its sole judgment, that there shall exist any conditions
regarding the Property, the Borrower, any Borrower Principal or any Person
contributing to the operating income and operations of the Property that could
reasonably be expected to cause the Loan to become delinquent or to adversely
affect the value or marketability of the Loan or Property or cause prospective
investors to regard the Loan or any security derived in whole or in part
therefrom as an unacceptable investment.
      (c) Involuntary Prepayment During the Lockout Period. During the Lockout
Period, in the event of any involuntary prepayment of the Loan or any other
amount under this Note, whether in whole or in part, in connection with or
following Lender’s acceleration of this Note or

9



--------------------------------------------------------------------------------



 



otherwise, and whether the Mortgage is satisfied or released by foreclosure
(whether by power of sale or judicial proceeding), deed in lieu of foreclosure
or by any other means, including, without limitation, repayment of the Loan by
Borrower or any other Person pursuant to any statutory or common law right of
redemption, Borrower shall, in addition to any portion of the principal balance
of the Loan prepaid (together with all interest accrued and unpaid thereon and
in the event the prepayment is made on a date other than a Scheduled Payment
Date, a sum equal to the amount of interest which would have accrued under this
Note on the amount of such prepayment if such prepayment had occurred on the
next Scheduled Payment Date), pay to Lender a prepayment premium in an amount
equal to the greater of (i) 1% of the portion of the Loan being prepaid, and
(ii) the present value as of the Prepayment Calculation Date of a series of
monthly payments over the remaining term of the Loan each equal to the amount of
interest which would be due on the portion of the Loan being prepaid assuming a
per annum interest rate equal to the excess of the Note Rate over the
Reinvestment Yield, and discounted at the Reinvestment Yield. As used herein,
“Reinvestment Yield” means the yield calculated by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. government securities” and the
sub-heading “Treasury constant maturities” for the week ending prior to the
Prepayment Calculation Date, of the U.S. Treasury constant maturities with
maturity dates (one longer and one equal to or shorter) most nearly
approximating the Maturity Date, and converted to a monthly compounded nominal
yield. In the event Release H.15 is no longer published, Lender shall select a
comparable publication to determine the Reinvestment Yield. The “Prepayment
Calculation Date” shall mean, as applicable, the date on which (i) Lender
applies any prepayment to the reduction of the outstanding principal amount of
this Note, (ii) Lender accelerates the Loan, in the case of a prepayment
resulting from acceleration, or (iii) Lender applies funds held under any
Reserve Account, in the case of a prepayment resulting from such an application
(other than in connection with acceleration of the Loan).
      (d) Insurance Proceeds and Awards; Excess Interest. Notwithstanding any
other provision herein to the contrary, and provided no Default exists, Borrower
shall not be required to pay any prepayment premium in connection with any
prepayment occurring solely as a result of (i) the application of Insurance
Proceeds or Awards pursuant to the terms of the Loan Documents, or (ii) the
application of any interest in excess of the maximum rate permitted by
applicable law to the reduction of the Loan.
      (e) After the Lockout Period. Commencing on the day the Lockout Period
ends, and upon giving Lender at least sixty (60) days (but not more than ninety
(90) days) prior written notice, Borrower may voluntarily prepay (without
premium) this Note in whole (but not in part) on a Scheduled Payment Date.
Lender shall accept a prepayment pursuant to this Section 5(e) on a day other
than a Scheduled Payment Date provided that, in addition to payment of the full
outstanding principal balance of this Note, Borrower pays to Lender a sum equal
to the amount of interest which would have accrued on this Note if such
prepayment occurred on the next Scheduled Payment Date.
      (f) Limitation on Partial Prepayments. In no event shall Lender have any
obligation to accept a partial prepayment.

10



--------------------------------------------------------------------------------



 



Article 6 — Security
      This Note is secured by the Mortgage and the other Loan Documents. All of
the terms, covenants and conditions contained in the Loan Agreement, the
Mortgage and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein.
Article 7 — Usury Savings
      This Note is subject to the express condition that at no time shall
Borrower be obligated or required to pay interest on the principal balance of
the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the indebtedness evidenced by this Note
and as provided for herein or in the other Loan Documents, under the laws of
such state or states whose laws are held by any court of competent jurisdiction
to govern the interest rate provisions of the Loan (such rate, the “Maximum
Legal Rate”). If, by the terms of this Note or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the Note
Rate or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.
Article 8 — Late Payment Charge
      If any principal or interest payment is not paid by Borrower before the
fifth (5th) day after the date the same is due (or such greater period, if any,
required by applicable law), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such amount shall
be secured by the Mortgage and the other Loan Documents to the extent permitted
by applicable law.
Article 9 — No Oral Change
      This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

11



--------------------------------------------------------------------------------



 



Article 10 — Waivers
      Borrower and all others who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind except as provided in the Loan Agreement. No release of any
security for the Debt or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other Person shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower, and any other
Person who may become liable for the payment of all or any part of the Debt,
under this Note, the Loan Agreement or the other Loan Documents. No notice to or
demand on Borrower shall be deemed to be a waiver of the obligation of Borrower
or of the right of Lender to take further action without further notice or
demand as provided for in this Note, the Loan Agreement or the other Loan
Documents. If Borrower is a limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the individuals comprising the limited liability company, and the term
“Borrower,” as used herein, shall include any alternate or successor limited
liability company, but any predecessor limited liability company shall not
thereby be released from any liability. If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability. If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such borrowing entity
which may be set forth in the Loan Agreement, the Mortgage or any other Loan
Documents.) If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.
Article 11 — Trial By Jury
      TO THE MAXIMUM EXTENT (IF ANY) PERMITTED BY APPLICABLE LAW, BORROWER AND
LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER
AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS

12



--------------------------------------------------------------------------------



 



PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND LENDER.
Article 12 — Transfer
      Upon the transfer of this Note, Borrower hereby waives notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
Article 13 — Exculpation
      The provisions of Article 15 of the Loan Agreement are hereby incorporated
by reference into this Note to the same extent and with the same force as if
fully set forth herein.
Article 14 — Governing Law
      This Note shall be governed, construed, applied and enforced in accordance
with the laws of the state of North Carolina and applicable federal laws of the
United States of America.
Article 15 — Notices
      All notices or other written communications hereunder shall be delivered
in accordance with Article 16 of the Loan Agreement.
Article 16 — Taxpayer Identification Number
      This Note provides for the Borrower’s federal taxpayer identification
number to be inserted in the Loan Terms Table on the first page of this Note. If
such number is not available at the time of execution of this Note or is not
inserted by the Borrower, the Borrower hereby authorizes and directs the Lender
to fill in such number on the first page of this Note when the Borrower provides
to Lender, advises the Lender of, or the Lender otherwise obtains, such number.
Article 17 — Joint and Several Liability
      The Borrowers shall be jointly and severally liable for all obligations
under the Loan and the Loan Documents, and the joint and several obligations of
the Borrowers (a) (i) shall be absolute and unconditional and shall remain in
full force and effect (or be reinstated) until all the Loan shall have been paid
in full and the expiration of any applicable preference or similar period
pursuant to any bankruptcy, insolvency, reorganization, moratorium or similar
law, or at law or equity, without any claim having been made before the
expiration of such period asserting an interest in all or any part of any
payment(s) received by the Lender, and, (ii) until such payment has been made,
shall not be discharged, affected, modified or impaired on the

13



--------------------------------------------------------------------------------



 



happening from time to time of any event, including, without limitation, any of
the following, whether or not with notice to or the consent of any Borrower,
(A) the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
obligations or agreements of any Borrower under any Loan Document, (B) the
failure to give notice to any or all of the Borrowers of the occurrence of an
Event of Default under any of the Loan Documents, (C) the release, substitution
or exchange by the Lender of any of the Properties or other collateral (whether
with or without consideration) or the acceptance by the Lender of any additional
collateral or the availability or claimed availability of any other collateral
or source or repayment or any nonperfection or other impairment of collateral,
(D) the release of any Person primarily or secondarily liable for all or any
part of the Loan, whether by the Lender or in connection with any voluntary or
involuntary liquidation, dissolution, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors or similar event or proceeding affecting
any or all of the Borrowers or any other Person who, or any of whose property,
shall at the time in question be obligated in respect of the Loan or any part
thereof, or (E) to the extent permitted by applicable law, any other event,
occurrence, action or circumstance that would, in the absence of this Section,
result in the release or discharge of any or all of the Borrowers from the
performance or observance of any obligation, covenant or agreement contained in
any of the Loan Documents; (b) the Borrowers expressly agree that the Lender
shall not be required first to initiate any suit or to exhaust its remedies
against any Borrower or any other Person to become liable or against any of the
Property or other collateral in order to enforce the Loan Documents and
expressly agree that, notwithstanding the occurrence of any of the foregoing,
the Borrowers shall be and remain directly and primarily liable for all sums due
under the Loan Documents; and (c) on disposition by the Lender of any Property
or other collateral, the Borrowers shall, subject to the other terms of the Loan
Agreement, be and shall remain jointly and severally liable for any deficiency.
[NO FURTHER TEXT ON THIS PAGE]

14



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and
year first above written.

                              AFL05 DUNCAN SC LLC, a Delaware limited liability
company
 
                            By:   AFL05 Duncan SC Member LLC, a Delaware limited
        liability company, its sole and managing member
 
                                By:   Gladstone Commercial Limited Partnership,
a             Delaware limited partnership, its sole and managing member
 
                                    By:   Gladstone Commercial Partners, LLC, a
                Delaware limited liability company, its general partner
 
                       
 
              By:   Gladstone Commercial Corporation, a    
 
                  Maryland corporation, its managing member    

             
 
  By:                       Name:
 
                Title:
 
           

                              LITTLE ARCH CHARLOTTE NC LLC, a Delaware limited
liability company
 
                            By:   LittleArch04 Charlotte NC Member LLC, a
Delaware         limited liability company, its sole and managing member
 
                                By:   Gladstone Commercial Limited Partnership,
a             Delaware limited partnership, its sole and managing member
 
                                    By:   Gladstone Commercial Partners, LLC, a
                Delaware limited liability company, its general partner
 
                       
 
              By:   Gladstone Commercial Corporation, a    
 
                  Maryland corporation, its managing member    

             
 
  By:                       Name:
 
                Title:
 
           

 